 



Exhibit 10.1
FIRST AMENDMENT
TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT to Second Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 16th day of December, 2005, by
and between Silicon Valley Bank (“Bank”) and Harmonic, Inc. a Delaware
corporation (“Borrower”) whose address is 549 Baltic Way, Sunnyvale, California
94089.
RECITALS
     A. Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of December 17, 2004 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to
(i) increase the amount available to be borrowed under the Committed Revolving
Line, (ii) extend the maturity date, and (iii) make certain other revisions to
the Loan Agreement as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.1.2 (Letters of Credit). Section 2.1.2(a) is amended and
restated in its entirety and replaced with the following:
          (a) Bank will issue or have issued standby Letters of Credit for
Borrower’s account in an amount not to exceed $10,000,000 (each, a “Letter of
Credit”). Each Letter of Credit will have an expiry date of no later than
180 days after the Maturity Date, but Borrower’s reimbursement obligation will
be secured by cash in an amount equal to 105% of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith on terms acceptable to Bank at any time after the Maturity
Date if such Maturity Date is not extended by Bank or if an Event of Default
occurs and continues. Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Bank may reasonably request.
          2.2 Section 2.2 (Equipment Advances) is amended and restated in its
entirety and replaced with the following:
          (a) Through December 15, 2006 (the “Equipment Availability End Date”),
Bank will make advances (each, an “Equipment Advance” and, collectively,
“Equipment Advances”) not

 



--------------------------------------------------------------------------------



 




exceeding the Committed Equipment Line. The Equipment Advances may only be used
to purchase or refinance Equipment within 90 days of the invoice date, or, in
the case of the initial advance, purchased on or after September 1, 2004.
          2.3 Section 2.5 (Fees). Section 2.5(a) is amended and restated in its
entirety and replaced with the following:
          (a) Loan Fee. Fully earned, non-refundable loan fees in the amount of
$30,000 for the Committed Revolving Line and in the amount of $2,507.40 for the
Committed Equipment Line are due on or before the December 16, 2005. If, at any
time, Borrower fails to maintain a minimum aggregate amount of $20,000,000 of
unrestricted funds on deposit for 10 consecutive Business Days with SVB Asset
Management and/or SVB Securities, Borrower shall pay an additional $40,000 fee
for the Committed Revolving Line and an additional $3,343.20 fee for the
Committed Equipment Line.
          2.4 Section 5.3 (Collateral). The first sentence of Section 5.3(a) is
amended and restated in its entirety and replaced with the following:
          Borrower has rights in the Collateral sufficient to grant a security
interest therein, free of Liens except Permitted Liens.
          2.5 Section 6.2 (Financial Statement, Reports, Certificates).
Section 6.2(c) is amended and restated in its entirety and replaced with the
following:
          (c) Borrower shall allow Bank to audit Borrower’s Collateral at
Borrower’s expense at such times and with such frequency as may reasonably be
requested by Bank, provided, however, such audits will be conducted no more
often than annually unless an Event of Default has occurred and is continuing.
          2.6 Section 6.7 (Financial Covenant) is amended and restated in its
entirety and replaced with the following:
          At all times, Borrower shall have unrestricted cash and cash
equivalents (net of Credit Extensions) of no less than $30,000,000.
          2.7 Section 6.8 (Registration of Intellectual Property Rights) is
amended and restated in its entirety and replaced with the following:
          6.8 Protection of Intellectual Property Rights.
          Protect, defend and maintain the validity and enforceability of the
Intellectual Property; promptly advise Bank in writing of material infringements
of the Intellectual Property; and not allow any Intellectual Property material
to Borrower’s business to be abandoned, forfeited or dedicated to the public
without Bank’s written consent.
          2.8 Section 7.3 (Mergers and Acquisitions) is amended and restated in
its entirety and replaced with the following:
          Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, except where (a) no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement, and (b) Borrower is the sole surviving entity.

 



--------------------------------------------------------------------------------



 



          2.9 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:
     “Committed Revolving Line” is an Advance or Advances in an aggregate amount
of up to $20,000,000.
     “General Intangibles” means all present and future “general intangibles” as
defined in the California Uniform Commercial Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes, without
limitation, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort, or otherwise),
insurance policies (including, without limitation, key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.
          “Maturity Date” is December 15, 2006.
          2.10 Exhibit A to the Loan Agreement is replaced in its entirety by
Exhibit A hereto.
          2.11 Exhibit C to the Loan Agreement is replaced in its entirety by
Exhibit B hereto.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
December 17, 2004 remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 



--------------------------------------------------------------------------------



 



          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
           4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of Loan Fees set forth in Section 2.2 hereof, and
(c) execution and delivery to Bank the corporate borrowing certificate.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                  BANK           BORROWER
 
                Silicon Valley Bank       Harmonic, Inc.
 
               
By:
          By:    
Name:
  /s/Anthony Ley       Name:   /s/Nick Tsiagkas
 
               
Title:
  Chairman, President & CEO       Title:   Relationship Manager
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrower’s right, title and interest in and to
the following, whether now owned or hereafter existing:
all Accounts;
all Inventory;
all Equipment;
all Deposit Accounts;
all General Intangibles;
all Investment Property;
all Other Property;
and any and all claims, rights, and interests in any of the above, and all
guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above; and all Borrower’s Books relating to the foregoing.
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include (a) any license or
contract rights to the extent (i) the granting of a security interest in it
would be contrary to applicable law, or (ii) that such rights are nonassignable
by their terms (but only to the extent such prohibition is enforceable under
applicable law) without the consent of the licensor or other party (but only to
the extent such consent has not been obtained); (b) that portion (if any) of the
capital stock (or other equity interests) of such Foreign Subsidiary owned by
Borrower that is in excess of 65% of the aggregate issued and outstanding
capital stock (or other equity interests) of such Foreign Subsidiary; (c) and
any property that is subject to a Lien that is otherwise permitted pursuant to
clause (c) of the definition of “Permitted Liens”; and (d) Borrower’s
Intellectual Property, and Bank agrees to execute any instruments or documents
necessary to release its interest in such property and to effect the foregoing.
EXHIBIT B
COMPLIANCE CERTIFICATE

TO:   SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054

FROM:   HARMONIC INC.
549 Baltic Way
Sunnyvale, CA 94089

The undersigned authorized officer of HARMONIC INC. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (i) Borrower is in complete compliance for
the period ending ___with all required covenants, except as noted below, and
(ii) all representations and warranties in the Agreement are true and correct in
all material respects on this date. Attached are the required documents
supporting the certification. The undersigned officer certifies that such
documents were prepared in accordance with Generally Accepted Accounting
Principles (GAAP) consistently applied from one period to the next, except as
explained in an accompanying letter or footnotes. The undersigned officer
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

             
Reporting Covenant
  Required       Complies
Quarterly financial statements + CC
  Quarterly within 45 days       Yes     No
Annual financial statements (Audited)
  FYE within 120 days       Yes     No
Financial Covenant
  Required   Actual   Complies
Maintain at all times:
           
 
           
Unrestricted cash and
           
cash equivalents
  $30,000,000       Yes No

 



--------------------------------------------------------------------------------



 



 
Comments Regarding Exceptions: See Attached.
Sincerely,
HARMONIC INC.
 
 
SIGNATURE
 
 
TITLE
 
 
DATE

BANK USE ONLY
Received by:                                          
AUTHORIZED SIGNER
 
Date:                                                       
 
Verified:                                                  
AUTHORIZED SIGNER
 
Date:                                                       
 
Compliance Status:               Yes   No

 